         Case 1:19-cv-02367-ABJ Document 60 Filed 01/19/21 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA

                                                  )
 PETER P. STRZOK,                                 )
                                                  )
               Plaintiff,                         )
                                                  )     Case No. 1:19-cv-2367-ABJ
        v.                                        )
                                                  )
 WILLIAM P. BARR, in his official capacity as     )
 Attorney General of the United States, et al.,   )
                                                  )
               Defendants.                        )
                                                  )


                         NOTICE OF WITHDRAWAL OF
                  GRACE X. ZHOU AS COUNSEL FOR DEFENDANTS

       Pursuant to D.C. Local Civil Rule 83.6(b), Grace X. Zhou hereby withdraws her

appearance as counsel for Defendants in the above-captioned case. Bradley P. Humphreys and

Michael J. Gaffney have previously entered appearances and remain as counsel for Defendants.


Dated: January 19, 2021                           Respectfully submitted,


                                                  /s/ Grace X. Zhou
                                                  GRACE X. ZHOU
                                                  (NY Bar No. 5623681)
                                                  Trial Attorney, U.S. Department of Justice
                                                  Civil Division, Federal Programs Branch
                                                  1100 L Street, N.W.
                                                  Washington, D.C. 20005
                                                  Tel.: (202) 616-8267
                                                  E-mail: grace.x.zhou@usdoj.gov


                                                  For Defendants:

                                                  JEFFREY BOSSERT CLARK
                                                  Assistant Attorney General
Case 1:19-cv-02367-ABJ Document 60 Filed 01/19/21 Page 2 of 2




                                  MARCIA BERMAN
                                  Assistant Branch Director

                                  CHRISTOPHER R. HALL
                                  Assistant Branch Director

                                  /s/ Bradley P. Humphreys
                                  BRADLEY P. HUMPHREYS
                                  (D.C. Bar No. 988057)
                                  MICHAEL J. GAFFNEY
                                  Trial Attorneys, U.S. Department of Justice
                                  Civil Division, Federal Programs Branch
                                  1100 L Street, N.W.
                                  Washington, D.C. 20005
                                  Tel.: (202) 305-0878
                                  E-mail: Bradley.Humphreys@usdoj.gov


                                  Counsel for Defendants




                              2
